IN THE SUPREME COURT OF THE STATE OF DELAWARE

VAUGHN ROWE,                            )
                                        )
             Defendant Below -          )      No. 235, 2016
             Appellant,                 )
                                        )      Court Below: Superior Court
      v.                                )      of the State of Delaware
                                        )
STATE OF DELAWARE,                      )      ID. No. 1511011411
                                        )
             Plaintiff Below -          )
             Appellee.                  )

                            Submitted: January 25, 2017
                             Decided: January 31, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 31st day of January 2017, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its bench ruling dated April 15, 2016.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                               Justice